EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David A. Fox on 1/20/2021.

The application has been amended as follows: 

In the claims:


1. 	(Currently Amended) A heating system comprising:
a refrigerant boiler including a heat source for heating a refrigerant from a liquid state to a vapor state, a boiler outlet and a boiler inlet[[;]], a first section and a second section arranged in counterflow manner with respect to flue gas flow from the boiler;
a heat exchanger in fluid communication with the refrigerant boiler, the heat exchanger including an upper manifold having a heat exchanger inlet coupled to the boiler outlet, a lower manifold having a heat exchanger outlet coupled to the boiler inlet and a plurality of tubes connecting the upper manifold and the lower manifold, wherein refrigerant passes from the upper manifold to the lower manifold via gravity;
a liquid-vapor separator positioned between the first section and the second section, a vapor portion of the liquid-vapor separator being coupled to an inlet of the heat exchanger, a liquid portion of the liquid-vapor separator being coupled to an inlet of the first section;
a fan moving air over the heat exchanger to define supply air for a space to be heated;
a first valve downstream of the boiler and upstream of the heat exchanger controlling flow of vapor refrigerant to the heat exchanger inlet;
a second valve downstream of the heat exchanger and upstream of the boiler controlling flow of liquid refrigerant to the boiler inlet;
and a controller for selectively opening and closing the first valve and second valve to control flow of refrigerant between the boiler and heat exchanger.

2. 	(Currently Amended) A heating system comprising: 
a refrigerant boiler including a heat source for heating a refrigerant from a liquid state to a vapor state, a boiler outlet and a boiler inlet[[;]], a first section and a second section arranged in counterflow manner with respect to flue gas flow from the boiler;
a heat exchanger in fluid communication with the refrigerant boiler, the heat exchanger including an upper manifold having a heat exchanger inlet coupled to the boiler outlet, a lower manifold having a heat exchanger outlet coupled to the boiler inlet and a plurality of tubes connecting the upper manifold and the lower manifold, wherein refrigerant passes from the upper manifold to the lower manifold via gravity; 
a liquid-vapor separator positioned between the first section and the second section, a vapor portion of the liquid-vapor separator being coupled to an inlet of the heat exchanger, a liquid portion of the liquid-vapor separator being coupled to an inlet of the first section;
a fan moving air over the heat exchanger to define supply air for a space to be heated; 
a first valve downstream of the boiler controlling flow of vapor refrigerant to the heat exchanger inlet; 
a second valve upstream of the boiler controlling flow of liquid refrigerant to the boiler inlet; 
and a controller for selectively opening and closing the first valve and second valve to control flow of refrigerant between the boiler and heat exchanger; 
wherein in a first state the first valve and second valve are closed, the controller opening the first valve in response to at least one of temperature and pressure in the boiler.

9. 	(Currently Amended) A heating system comprising: 
a refrigerant boiler including a heat source for heating a refrigerant from a liquid state to a vapor state, a boiler outlet and a boiler inlet; 
a heat exchanger in fluid communication with the refrigerant boiler, the heat exchanger including an upper manifold having a heat exchanger inlet coupled to the boiler outlet, a lower manifold having a heat exchanger outlet coupled to the boiler inlet and a plurality of tubes connecting the upper manifold and the lower manifold, wherein refrigerant passes from the upper manifold to the lower manifold via gravity; 

a first valve downstream of the boiler controlling flow of vapor refrigerant to the heat exchanger inlet; 
a second valve upstream of the boiler controlling flow of liquid refrigerant to the boiler inlet; 
and a controller for selectively opening and closing the first valve and second valve to control flow of refrigerant between the boiler and heat exchanger; 
wherein the boiler includes a first section and a second section arranged in a counterflow manner with respect to flue gas flow from the boiler, the second heat exchanger section including a tray for collecting flue gas condensate and a condensate drain coupled to the tray; and a liquid-vapor separator positioned between the first section and the second section, a vapor portion of the liquid-vapor separator being coupled to an inlet of the heat exchanger, a liquid portion of the liquid-vapor separator being coupled to an inlet of the first section.

10. 	(Cancelled)

16. 	(Currently Amended) A heating system comprising: 
a refrigerant boiler including a heat source for heating a refrigerant from a liquid state to a vapor state, a boiler outlet and a boiler inlet[[;]], a first section and a second section arranged in counterflow manner with respect to flue gas flow from the boiler;

a liquid-vapor separator positioned between the first section and the second section, a vapor portion of the liquid-vapor separator being coupled to an inlet of the heat exchanger, a liquid portion of the liquid-vapor separator being coupled to an inlet of the first section;
a fan moving air over the heat exchanger to define supply air for a space to be heated; 
a first valve downstream of the boiler controlling flow of vapor refrigerant to the heat exchanger inlet; 
a second valve upstream of the boiler controlling flow of liquid refrigerant to the boiler inlet; 
and a controller for selectively opening and closing the first valve and second valve to control flow of refrigerant between the boiler and heat exchanger; 
a sensor detecting an operational parameter of the refrigerant boiler; 
a flue gas fan directing flue gas over a boiler heat exchanger of the refrigerant boiler; and 
the controller for controlling at least one of the heat source of the refrigerant boiler and the flue gas fan in response to the sensor; 
wherein the flue gas fan is one of a two speed fan, a variable speed fan, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to a heating system that specifically requires a refrigerant boiler including a first heat exchange section and a second heat exchange section arranged in a counterflow manner with respect to flue gas flow from the boiler, a heat exchanger including an upper manifold having a heat exchanger inlet, a lower manifold having a heat exchanger outlet, a fan moving air over the heat exchanger to define supply air for a space to be heated, a first valve downstream of the boiler, a second valve upstream of the boiler and a controller for selectively opening and closing the first valve and second valve to control flow of refrigerant between the boiler and heat exchanger.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above heating system used in combination with a liquid-vapor separator positioned between the first section and the second section, a vapor portion of the liquid-vapor separator being coupled to an inlet of the heat exchanger, a liquid portion of the liquid-vapor separator being coupled to an inlet of the first section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dyer (US 4,918,933) discloses a heating system comprising a refrigerant boiler, heat exchanger, fan, first and second valves, and a controller, but does not disclose a liquid-vapor separator.
Eberle et al (US 2010/0126432 A1) discloses a heat exchanger having a tray for collecting flue gas condensate and a condensate drain, but lacks a boiler, fan, controller, and separator.
Ogai (US 2011/0296838 A1) discloses a boiler including a first heat exchange section and a second heat exchange section arranged in a counterflow manner with respect to flue gas flow from the boiler but does not disclose a heat exchanger with fan, controller, or separator.
Juzi (US 2,321,390) discloses a boiler and liquid-vapor separator and heat exchangers, but it is not plumbed as described in previous claim 10, and lacks a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746